Case 2:21-cv-04954 Document 1-6 Filed 06/17/21 Page 1 of 3 Page ID #:45




       EXHIBIT 6
Case 2:21-cv-04954 Document 1-6 Filed 06/17/21 Page 2 of 3 Page ID #:46




                                                                      1/2
 ballot was counted. I think that inability for me to check my Votes in the system (not just IF it was counted) is a big flaw, regardless of which side
                   Case 2:21-cv-04954 Document 1-6 Filed 06/17/21 Page 3 of 3 Page ID #:47
 you are on."

 Narrative:

 @SteveHiltonx tweeted, ""The Democratic strategy...was to get rules in place that would allow them to flood the zone with additional mail-in
 ballots...the beauty of ballot harvesting is that it's nearly impossible to prove fraud" @KimStrassel details Democrats' systemic meddling," along with
 a link to a Wall Street Journal opinion piece that contains the quote.

 Fox News reported that Nikki Haley is attacking Twitter for labeling her tweet as potentially misleading while ignoring other problematic posts.

 Sputnik News reported that dead people receiving ballots could be the tip of the iceberg in terms of voter fraud in the United States. The piece calls
 ballot harvesting a potential avenue for voter fraud in the election process. The outlet is owned by the Russian government.

 @SteveHiltonx tweeted, "Ballot Harvesting...voter rolls "plagued with errors" (Pew)...a patchwork of dodgy technology...regardless of the impact on
 any party or candidate America clearly has the voting system of a banana republic or late 19th century big city political machine Investigate and
 Reform!"

 Questions:

 What is the difference between a vote recount and a vote audit? - from Quora

 Was there really widespread election fraud? How many votes are we talking about? What evidence exists other than highly skewed vote counts late
 in the process? - from Quora

 What evidence is out there to prove that Joe Biden committed fraud? - from Quora



Stories about voting twice topped 400 for the fourth consecutive day. People voting twice has been a favorite claim of individuals trying to undermine
the legitimacy of the election.

###




                                                                                                                                    2/2
